IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
ANDREW McKEVITZ, )
Plaintiff,
V. Case No. 3:18-cv-00132
SILVER CITY RESOURCES, INC. JURY DEMAND
Defendant.

PRETRIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(3)
COMES NOW, Andrew McKevitz, through counsel, to file this Pretrial Disclosure
pursuant to Federal Rules of Civil Procedure 26(a)(3), and states as follows:

1. Witnesses:
a. Plaintiff Andrew McKevitz; and,
b. Representative of AT&T.
2. Evidence:
a. AT&T telephone records;
b. Recorded conversations with Defendant; and,
c. Do Not Call Lists for Plaintiffs telephone number.

Respectfully submitted this 16" day of August, 2020.

St; ohm Al

Stephen A. Byrd (BPR#030014)
1

Case 3:18-cv-00132-PLR-HBG Document 23 Filed 08/18/20 Page 1of2 PagelD #: 108
9051 Executive Park Drive, Suite 200
Knoxville, TN 37923
865-250-1968

BunkyByrd@gmail.com
Attorney for Plaintiff
CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and exact copy of the foregoing

has been properly served via CM/ECF system, U.S. Mail, postage prepaid, e-mail,
or hand delivered upon the following:
Registered Agent, Terri L. Montheith
6370 W. Flamingo Road

Suite 5M
Las Vegas, Nevada 89103

Registered Agent, Terri L. Montheith
2950 S. Rancho Drive

Suite 204
Las Vegas, Nevada 89102

This the 16" day of August, 2020.

hon

Stephen H. Byrd (/

 

2

Case 3:18-cv-00132-PLR-HBG Document 23 Filed 08/18/20 Page 2 of 2 PagelD #: 109
